department of the treasury internal_revenue_service washington d c date cc pa cbs br2 gl-610806-99 uilc number release date memorandum for associate area_counsel sb_se area nashville from kathryn a zuba chief branch collection bankruptcy summonses subject determination of priority in bankruptcy cases pursuant to 219_f3d_580 6th cir this responds to your request for advice dated date this document is not to be cited as precedent issue in the sixth circuit can the service continue to claim taxes as priority on proofs of claim based on tolling of priority periods prior to a bankruptcy court determination pursuant to b c sec_105 conclusion yes taxes can be claimed as priority based on tolling so long as the service determines that tolling is justified on a case-by-case basis background four circuit courts have agreed with the government’s position that the priority periods of b c sec_507 ii are automatically tolled while the service could not collect during prior bankruptcy cases 109_f3d_489 8th cir cert_denied 522_us_823 81_f3d_20 3rd cir in re 5_f3d_423 965_f2d_554 7th cir three circuit courts on the other hand have declined to adopt this majority rule and have instead held that tolling is permitted on a case-by-case basis where it is equitable to do so under b c sec_105 219_f3d_580 6th cir in re 182_f3d_775 11th cir 19_f3d_163 5th cir in the most recent appellate case on this issue the sixth circuit in palmer held that priority periods are not automatically tolled during prior bankruptcy cases but can be equitably tolled by the bankruptcy court pursuant to sec_105 if the equities favor the service based on the facts of a given case the court affirmed the bankruptcy although the tenth circuit relied under on a for tolling in 994_f2d_763 10th cir the court strongly suggested that such tolling occurs automatically as a matter of law gl-610806-99 - court’s decision not to permit tolling where the service failed to show that the debtor was guilty of any misconduct or manipulation of the bankruptcy system you have requested our advice on how to file proofs of claim in the sixth circuit in light of palmer the past procedure in the tennessee districts was to list taxes as priority on proofs of claim based on the assumption that tolling during the pendency of the automatic_stay in prior bankruptcy cases was automatic you ask whether pursuant to palmer the service should change its procedures and cease claiming taxes on proofs of claim as priority prior to obtaining a court determination as to tolling you suggest a procedure where collection personnel in the service must first refer a case to counsel to file a motion with the court to determine priority if the court rules in the service's favor then the service can amend its claim to reclassify the taxes and seek appropriate modification of the chapter or plan discussion our position is that as a general matter in the sixth circuit it is not necessary that the service obtain a court determination as to tolling before claiming a tax as priority for purposes of filing a proof_of_claim the general_rule is that a claim is deemed allowed unless a party in interest objects b c sec_502 see also b r f properly filed proof_of_claim is prima facie evidence of the validity and amount of the claim see generally in re landmark equity corp 973_f2d_265 4th cir it is the debtor trustee or other party-in-interest who has the responsibility to object to the classification of a tax on a proof_of_claim although pursuant to palmer the government is not entitled to automatic tolling we nonetheless believe it is appropriate to require the debtor or other parties to object to a proof_of_claim to contest tolling in a particular case and bring the issue before the bankruptcy court we do not view this as any different than other situations where parties may contest the service’s proof_of_claim by for example disputing the valuation of the service’s secured claim or contesting the tax_liability on the merits the service is not prohibited from asserting its position regarding the amount of the secured tax claim or the amount of the tax_liability on the proof_of_claim even where the service’s position is subject_to dispute such as where the value of the collateral may be uncertain or where tax returns have not been filed and the tax is not yet assessed it is by an objection to the proof_of_claim that disputes over the proper amount and classification of claims are normally resolved since the standards in the circuits differ this advice only applies to claims filed with bankruptcy courts in the sixth circuit see eg 224_br_879 bankr n d ill reconsideration denied 237_br_672 bankr n d ill where the court rejected the debtor’s claim for injunctive relief under b c sec_105 against a lender of automobile loans to prohibit the lender from overvaluing its secured claim on proofs of claim the court held that such valuation issues should be resolved through the gl-610806-99 - we do not believe that this procedure is inconsistent with palmer rule f places the burden of coming forward with evidence to dispute a claim on the party who contests the claim a debtor or trustee fulfills this burden by objecting to the claim on the ground that the facts do not justify tolling once the objection is made the burden of production drops out and the service must establish that the facts justify tolling pursuant to sec_105 as required by palmer see 120_sct_1951 n landbank equity corp supra we accordingly conclude that if the service wishes to take the position that tolling should be applied in a particular case it can do so by claiming a tax as priority this will give the debtor trustee or another creditor if they disagree with the service’s classification the opportunity to file an objection to the classification of the claim if an objection is filed and the parties cannot reach an agreement as to the proper classification the bankruptcy court will then decide whether tolling is warranted pursuant to sec_105 however the service must ensure that it is filing a correct claim in good_faith pursuant to bankruptcy rule pursuant to rule b the filing of a paper represents to the court that to the best of the person’s knowledge information and belief formed after an inquiry reasonable under the circumstances -- objection to claim process the court stated code sec_502 and bankruptcy rule contemplate a process in which both debtor and creditor may be heard with respect to the amount and validity of a claim the submission of a proof_of_claim is only one step in the claims allowance process with unresolved issues ultimately determined at a evidentiary hearing br pincite similarly the seventh circuit in adair v sherman u s app lexis 7th cir date held that the district_court properly dismissed a debtor’s suit against a lender of an automobile loan brought under the fair debt collection practices act fdcpa the debtor accused the lender of overvaluing its secured claim in the debtor’s chapter case the court held that the fdcpa claim was barred because the debtor should have objected to the valuation of the claim in the bankruptcy case prior to confirmation of the plan but see in re offshore diving salvaging 242_br_897 bankr e d la aff’d u s dist lexis e d la in which the bankruptcy court noted that the correct way to request equitable_tolling under sec_105 is to file an adversary proceeding as discussed infra we believe this is the case only if the service is contemplating collection action gl-610806-99 - it is not being presented for any improper purpose such as to harass or to cause unnecessary delay or needless increase in the cost of litigation the claims defenses and other legal contentions therein are warranted by existing law or by a nonfrivolous argument for the extension modification or reversal of existing law or the establishment of new law the allegations and other factual contentions have evidentiary support or if specifically so identified are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery b r b sanctions can be awarded for a violation of rule b b r c pursuant to rule b the service must make a reasonable inquiry prior to filing a proof_of_claim for taxes and must believe that the claim is well grounded in fact in re 104_br_525 bankr m d ga imposing sanctions against service for overstating taxes on claim 123_br_393 bankr d or oregon tax authority sanctioned for failing to make reasonable inquiry as to debtor’s tax_liability before filing claim see also in re 231_br_662 bankr n d ill the standard under rule to determine whether a party made a reasonable inquiry before filing a claim is the reasonableness of its conduct under the circumstances adair v sherman u s app lexis n 7th cir date rule b explicitly requires all filings with the court to present only facts which the party reasonably believes to have evidentiary support debtors facing fraudulent proofs of claim could seek sanctions under that section in order to comply with rule b we conclude that prior to listing a tax as priority on a proof_of_claim based on tolling the service should examine each case to identify one or more facts indicating that the equities favor the government such as evidence of misconduct by the debtor or abuse of the bankruptcy system under palmer the mere fact that the debtor filed a prior bankruptcy case which was dismissed and that the service could not collect the tax_liability during the prior bankruptcy case may be insufficient to establish that tolling is justified courts have found that the following facts favor the service under sec_105 the debtor filed a bankruptcy petition shortly after the service commenced collection efforts the service is the primary creditor of the debtor the debtor filed a new bankruptcy case soon after dismissal of the prior bankruptcy case the debtor filed more than two bankruptcy cases with little time lapsing between cases the debtor has a history of not filing timely tax returns or paying taxes on time the debtor did not pay his or her obligations under the chapter or plan in the prior case and the taxpayer continued to pyramid unpaid tax_liabilities during the pendency of the prior bankruptcy case see in re 240_br_247 bankr w d tex 216_br_556 bankr e d tex in re 199_br_631 gl-610806-99 - bankr s d tex in re 184_br_728 bankr n d tex we believe that the precise factors relied upon to select cases for which tolling will be claimed should be developed by your office based on local case law and other relevant considerations where the service’s claim of priority is based on tolling a notation should be added to the claim stating that the tax is being claimed as priority based on tolling of the priority periods during a prior bankruptcy or bankruptcies this will ensure that other parties and the court are put on notice that the service is relying on tolling in claiming a tax as priority and will establish that the service is filing the claim in good_faith pursuant to rule b although the court in palmer emphasized the behavior of the taxpayer courts have also examined the behavior of the service in weighing the equities under sec_105 in particular courts have found that the fact that the service engaged in normal collection activities during the periods when the automatic_stay was not in effect weigh in favor of the service see bair supra if on the other hand the service did not take any collection activity during a lengthy period between bankruptcy cases while it had the opportunity to do so this may weigh against the service where the service must rely on an additional six-month period pursuant to sec_6503 or h to obtain priority we also recommend that the notation on the proof_of_claim state that the additional six month period pursuant to sec_6503 or h is being relied upon however to decide under what circumstances relying on the additional six month period will be appropriate we leave it to your office you also ask whether pursuant to palmer the service has the obligation to review all proofs of claim filed in the last five years in open chapter cases to identify those cases where taxes were claimed as priority based on tolling we conclude that the service does not have this obligation prior to the sixth circuit’s decision in palmer it was appropriate for the service based on the case law in effect at that time to file claims with the presumption that tolling was automatic consistent with our discussion supra we believe that it is the obligation of the debtor trustee or other party-in-interest to object to the service’s claim to seek reconsideration of a previously allowed or disallowed claim or to seek modification of a plan gl-610806-99 - to summarize pursuant to palmer the service may continue to claim taxes as priority on proofs of claim based on tolling but only after performing an investigation identifying the existence of facts that justify equitable_tolling under sec_105 additionally such claims should contain a notation stating that the service is relying on tolling we believe that this procedure complies with the service’s responsibilities under rule b we finally note that our position has been that if pursuant to the law of the circuit tolling is not automatic but occurs on a case-by-case basis pursuant to sec_105 then the service should not take collection action based on the theory that a tax is nondischargeable due to tolling without first obtaining a determination as to dischargeability from the bankruptcy court otherwise the service risks being subject_to damages and attorney’s fees for violating the injunction against collecting discharged taxes see b c a additionally the fact that the service took unilateral collection action may influence a court to rule against the service in determining whether tolling is justified under sec_105 in the sixth circuit collection action should not be taken based on the assumption that priority periods will be tolled please contact this office at if you have any questions or comments concerning this memorandum cc deputy division counsel post-filing sb_se washington d c area_counsel sb_se area jacksonville area_counsel sb_se area chicago
